Citation Nr: 1332474	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an acquired psychiatric disability, diagnosed as posttraumatic stress disorder (PTSD) and a mood disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

VA treatment records reflect a diagnosis of a mood disorder in addition to PTSD.  Pursuant to Clemons v. Shinseki, 22 Vet. App. 128 (2009), the issue is as stated on the title page.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether there is corroborating evidence of the Veteran witnessing the deaths of two paratroopers at Fort Campbell, Kentucky.

2.  The weight of the evidence shows that the Veteran has PTSD and that it is related to the in-service stressor of witnessing the deaths of two paratroopers at Fort Campbell, Kentucky.

3.  The evidence is in equipoise as to whether any depressive symptoms that are the basis of a diagnosis of a mood disorder during the appeal period were caused by the now-service-connected PTSD.





CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, service connection is warranted for acquired psychiatric disability, diagnosed as PTSD and a mood disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2012) (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

As discussed in the Introduction, the Veteran's claim for acquired psychiatric disability encompasses two potential psychiatric disabilities.  As the evidence of record suggests different etiologies for these disorders, the Board will separately address each diagnosis.

PTSD

The Veteran is claiming that he has PTSD secondary to witnessing in-service injuries and deaths of paratroopers, to include the death of one soldier at Fort Bragg, North Carolina, and the deaths of two soldiers at Fort Campbell, Kentucky.  VA treatment records show a diagnosis of PTSD due to these alleged stressors.

Therefore, the question is whether there is corroborating evidence of at least one of the Veteran's stressors.  The appellant was a paratrooper and in 1977 served in the 325 Infantry Regiment of the 82nd Airborne Division at Fort Bragg, North Carolina.  The claimant submitted newspaper articles showing that in August 1977 two soldiers from the 325 Infantry Regiment of the 82nd Airborne Division died during a 2,300-soldier mass tactical airborne exercise at Fort Campbell, Kentucky.  At the hearing, however, the Veteran testified that he believed that the stressor at Fort Campbell, Kentucky occurred in September or October of 1978.  That said, the appellant noted that this stressor occurred a long time ago and that in essence he was not completely certain of the approximate date of this stressor.  The corroboration of every stressor detail is not required.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  

Given that the circumstances of these deaths are similar to those described by the Veteran, and that they occurred to members of his regiment during a training excercise, the Board concludes that the evidence is in equipoise as to whether there is corroborating evidence of the Veteran witnessing the deaths of two paratroopers at Fort Campbell, Kentucky.  The weight of the evidence shows that the Veteran has PTSD and that it is related to the in-service stressor of witnessing the deaths of two paratroopers at Fort Campbell, Kentucky.  Thus, service connection for PTSD is in order.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.304,

Mood disorder

During the pendency of the appeal, a mood disorder was diagnosed.  A May 2011 VA treatment record shows that it was noted that the Veteran seemed to have chronic dysthymia and potentially PTSD, but that it was difficult to determine because of his guardedness.  The diagnoses were mood disorder not otherwise specified, rule out dysthymia; PTSD per records; and PTSD in full sustained remission.  On the other hand, March and April 2012 VA treatment records show that the Veteran had depressive symptoms but that the only diagnosis was PTSD.  The evidence is in equipoise as to whether any depressive symptoms that are the basis of a diagnosis of a mood disorder during the appeal period were caused by the now-service-connected PTSD.  Therefore, service connection for a mood disorder by means of causation is in order.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.304, 3.310. 


ORDER

Entitlement to an acquired psychiatric disorder, diagnosed as PTSD and a mood disorder, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


